Opinión concurrente del
Juez Asociado señor Belaval.
La demandante, una corporación doméstica disuelta, de-mandó a través de su síndico-liquidador, señor Roberto Colón, al anterior Tesorero de Puerto Rico, a los efectos que el anterior Tribunal de Contribuciones de Puerto Rico declarara que: “Roberto Colón, como director constituido en síndico-*921liquidador de la disuelta corporación Roberto Colón Machinery Manufacturing Co., Inc., está libre de responsabilidad en relación con la deuda por concepto de contribución sobre ingresos que se le pretende cobrar ... y que por consiguiente el Tesorero debe abstenerse de cobrar tal contribución a Roberto Colón” porque “habiendo excedido el pasivo de la corporación disuelta el activo de la misma consistente dicho activo de aquellos fondos y bienes que llegaron a poder del síndico-liquidador y habiendo satisfecho el síndico-liquidador deudas y obligaciones de la corporación disuelta hasta la cuantía de los fondos y bienes que llegaron a su poder como tal, el síndico-liquidador ha quedado y está en la actualidad completamente libre de responsabilidad alguna' en relación con cualesquiera deudas que pudieran quedar de la corpora-ción Roberto Colón Machinery & Manufacturing Co., Inc., toda vez que su responsabilidad al quedar constituido como síndico-liquidador de la corporación se extendió únicamente hasta la cuantía de los fondos y bienes de la corporación que llegaron a su poder como tal síndico-liquidador.”
El anterior Tesorero de Puerto Rico contestó alegando que “Roberto Colón era el dueño de más del 95% de las acciones de Roberto Colón Machinery and Manufacturing Company, Inc.; que era la persona que ejercía absoluto control sobre todas las operaciones y transacciones de la demandante . . . que en estas condiciones el señor Roberto Colón es res-ponsable de las contribuciones que pudiera resultar adeu-dando la corporación Roberto Colón Machinery & Manufacturing Company, Inc.”.
Cuando el caso fué visto ante el Tribunal Superior de Puerto Rico, sucesor del anterior Tribunal de Contribuciones de Puerto Rico, la prueba demostró que el señor Roberto Colón era Presidente y accionista de la corporación disuelta, con $79,600 en acciones suscritas y pagadas (T. 57) de un capital autorizado de $100,000 y emitido de $80,000 (T. Ill); que la corporación fué disuelta por el anterior Secretario *922Ejecutivo de Puerto Rico; que la deficiencia impuesta por el Tesorero era correcta y constituía una deuda legítima de la corporación.
La ilustrada Sala sentenciadora dictó sentencia decla-rando prematuro “un pronunciamiento del tribunal en cuanto a la responsabilidad personal de Roberto Colón sobre esta contribución adeudada por contribuyente distinto”, y en vir-tud de dicho razonamiento, dictó sentencia declarando sin lugar la demanda. Tal actuación resulta errónea. Si la corporación era solvente como alegaba y trató de probar el anterior Tesorero de Puerto Rico, habiéndose constituido el señor Roberto Colón en síndico-liquidador de la misma, él resultaba mancomunada y separadamente responsable de dicha deuda hasta la cuantía de los fondos y bienes de la cor-poración que llegaron a su poder como tal síndico; art. 29 de la Ley núm. 30 de 9 de marzo de 1911. 14 L.P.R.A. 1017, see. 205. Si la corporación era insolvente como alegaba y trató de probar el contribuyente, el señor Roberto Colón, como director, era responsable individual, mancomunada y solida-riamente del importe de dicha contribución por resultar el activo liquidado insuficiente para cubrirla: art. 35 de la Ley núm. 30 de 9 de marzo de 1911, 14 L.P.R.A. 1020, see. 232. Véase además Cruz v. Ramírez, 75 D.P.R. 947, (Ortiz) (1954), cita precisa a las págs. 953 y 955.
El hecho que la notificación se le hiciera originalmente a la corporación no alteraría este resultado, máxime cuando es el mismo señor Roberto Colón quien promueve la acción como síndico-liquidador, alegando la disolución de la corporación y su falta de responsabilidad como síndico-liquidador de la misma. El hecho que de acuerdo con la prueba sometida, resulte que si bien no es responsable como síndico-liquidador puede serlo como director de la corporación, no crea tal diversidad de partes que amerite un litigio separado. Casual-mente en el caso de Cruz v. Ramírez, supra, hasta cierto extremo, nos enfrentamos con el aspecto procesal de esta cuestión.
*923Debe revocarse la sentencia dictada y devolverse el caso para que por el Tribunal Superior de Puerto Rico se resuelva el conflicto de si la corporación disuelta era solvente o no sol-vente al momento de su liquidación, fijando la responsabilidad del señor Roberto Colón bien como síndico-liquidador si real-mente existían bienes de la corporación suficientes para pagar la deuda contributiva a la fecha de su disolución o como director de la corporación si realmente no existían bienes de la corporación suficientes para el pago de dicha deuda.
Hasta aquí la opinión sometida a la consideración de los señores jueces de este Tribunal que no mereció su aprobación. En la nueva opinión preparada por el Juez Presidente señor Snyder, parece no haber conflicto con los términos de la pri-mera opinión sometida por mí, en cuanto a la responsabilidad del síndico-liquidador de pagar con los bienes de la corpora-ción todavía en su poder, la deuda contributiva, si al recibir el caso la ilustrada Sala sentenciadora, declarara probado el hecho alegado por el Secretario de Hacienda, en el sentido, que el propio señor Roberto Colón adquirió el activo y el pasivo de la corporación disuelta. No creimos prudente esta-blecer ninguna distinción, en cuanto a si en este caso, el señor Roberto Colón respondería como síndico-liquidador de la-corporación o como adquirente del activo y pasivo por las siguientes razones: (1) la defensa del Secretario de Hacienda es en el sentido que “Roberto Colón era el dueño de más del 95% de las acciones de Roberto Colón Machinery and Manufacturing Company, Inc., que era la persona que ejercía abso-luto control sobre todas las operaciones y transacciones de la demandante . . . que en estas condiciones el señor Roberto Colón es responsable de las contribuciones qué pudiera resul-tar adeudando la corporación Roberto Colón Machinery and Manufacturing Company, Inc., o sea, como cuestión de de-recho se plantea la responsabilidad ulterior del señor Roberto Colón, como director, con “absoluto control sobre todas las operaciones y transacciones de la 'demandante” y como accionista por ser “dueño de más del 95% de las acciones de *924Roberto Colón Machinery and Manufacturing Company, Inc.”; (2) aunque la prueba del Secretario de Hacienda fué en el sentido que el señor Roberto Colón, haciendo negocios como Roberto Colón Machinery Company, había adquirido el .activo y el pasivo de la corporación, desde el punto de vista ■de la responsabilidad corporativa, que es el que debe preocu-parnos en este caso, por tratarse de la imposición de una ■deficiencia contributiva contra la corporación, el resultado práctico sería que el síndico-liquidador habría recibido el im-porte total del activo y la corporación en liquidación resul-taría solvente, y por tanto, surgiría la responsabilidad del síndico-liquidador de la misma de pagar la deuda contributiva por contar con bienes de la corporación suficientes para ello; (3) aunque la prueba del contribuyente fué en el sentido que el señor Roberto Colón no había adquirido el activo y el pasivo de la corporación, desde el punto de vista de la respon-sabilidad corporativa, el resultado práctico sería que siendo el síndico-liquidador en este caso, además de síndico, director y casi único accionista, tendría que responder de cualquier débito corporativo en exceso del activo de la corporación de acuerdo con el art. 35 de la Ley de corporaciones de Puerto Rico.
En la opinión de la mayoría se devuelve el caso a la Sala sentenciadora, sin resolver el único punto crucial de esta ape-lación, usando el siguiente lenguaje: "creemos que es más aconsejable dejar pendiente esta cuestión (se refiere a la aplicación del art. 35) de suerte que el tribunal sentenciador pueda pasar sobre ella, si al devolvérsele el caso el Secretario interpone tal contención”. El Secretario de Hacienda no tiene que interponer tal contención por el simple hecho que ya está interpuesta. La defensa del Secretario de Hacienda es clara: "Roberto Colón era el dueño de más del 95% de las acciones de Roberto Colón Machinery and Manufacturing Company, Inc., que era la persona que ejercía absoluto control sobre todas las operaciones y transacciones de la deman-dante .... que en estas condiciones el señor Roberto Colón es *925responsable de las contribuciones que pudiera resultar adeu-dando la corporación Roberto Colón Machinery and Manufacturing Company, Inc.”
Ante la alegación del síndico-liquidador, en el sentido, que debe ser relevado de la obligación de pagar la deuda contri-butiva por haberse agotado los bienes de la corporación que le fueron entregados para el pago de la deuda corporativa, ¿qué es lo que tendría que probar el Secretario de Hacienda para que prevaleciera su defensa, que en tal caso, debe ser responsabilizado el señor Colón como director, por el débito en exceso del valor del capital social ingresado en caja o del valor de sus propiedades y créditos activos, que representa dicha deuda? En el supuesto que la ilustrada Sala senten-ciadora le dé crédito a la prueba del propio señor Colón, los hechos probados serían suficientes para determinar la res-ponsabilidad ulterior del señor Colón, como director, puesto que dicha prueba establecería los siguientes hechos: (1) que la corporación Roberto Colón Machinery and Manufacturing Company, Inc., ha sido disuelta; (2) que al momento de su disolución, el pasivo de la corporación resultó mayor que el activo; (3) que el señor Roberto Colón, recibió como síndico-liquidador, el activo existente al momento de la disolución y procedió a pagar las acreencias de la corporación hasta donde alcanzaron dichos bienes; (4) que a la fecha de la notifica-ción de la deficiencia no tenía bienes de la corporación en su poder con que pagar la contribución sobre ingresos; (5) que el síndico-liquidador reconoce que la deuda contributiva es legítima; (6) que el señor Colón es dueño del 95% del capital en acciones de la corporación, era director de la misma y como tal su actual síndico-liquidador y era además su anterior presidente. Como se ve la responsabilidad del señor Colón como director no es un nuevo hecho a ser probado, sino una de ías implicaciones jurídicas que emanan de la correcta apli-cación del art. 35 de la Ley de Corporaciones de Puerto Rico a los hechos alegados por-el propio síndico-liquidador.-
*926Comprendo que la ilustrada Sala sentenciadora al recibir de nuevo este caso, se preguntará ingenuamente: ¿para qué exigir nuevas alegaciones si las alegaciones ya formuladas resultan suficientes o para qué exigir nueva prueba, si los hechos jurídicos envueltos en las dos hipótesis de responsa-bilidad ya establecidas, bastan para la solución del problema? Comprendo además que en este caso, la ilustrada Sala senten-ciadora se sentirá obligada a aplicar la doctrina de nuestra aún reciente decisión en Cruz v. Ramírez, 75 D.P.R. 947, (Ortiz), (1954), cita precisa a las págs. 953, 955 y 957. Creo mi deber amistoso advertirle a la ilustrada Sala senten-ciadora, que entre las objeciones formuladas a la versión original de la opinión preparada por mí, está la posible ne-cesidad de revocar el caso de Cruz v. Ramírez, supra, por haber sido incorrectamente resuelto. No pretendo conver-tirme en defensor de dicho caso, que a mi juicio, merece una más reposada y meticulosa reconsideración.
De todos modos entiendo que el art. 35 es aplicable a este caso por las razones que a continuación se expresan, y que en algunos aspectos, representan un criterio independiente al caso de Cruz v. Ramírez ante la cuestión.
El art. 35 dispone que: “ninguna corporación podrá con-traer deuda alguna por ningún concepto, que excediere del valor de su capital social ingresado en caja o del valor de sus propiedades y créditos activos. Los directores que auto-rizaren con sus votos a contraer dichas deudas serán respon-sables individual, mancomunada y solidariamente del importe de las mismas y dicha responsabilidad podrá exigirse me-diante demanda entablada por cualquier acreedor que justifi-care haber sido judicialmente adjudicada su reclamación y que el activo liquidado de la corporación no ha sido suficiente para cubrirla.”
Las normas de exigibilidad en cuanto a la responsabilidad de los directores, establecidas por el propio artículo, son las siguientes: (1) las deudas de la corporación se considerarán todas iguales cualquiera que sea el concepto por' el cual se *927hayan incurrido; (2) las deudas deberán exceder el valor del capital social ingresado en caja (acciones suscritas y pa-gadas) o el valor de las propiedades y créditos activos; (3) las deudas deberán estar autorizadas por los directores; (4) las deudas deberán estar judicialmente declaradas como tales en una acción previa contra la corporación; (5) debe estable-cerse que el activo liquidado de la corporación no ha sido suficiente para satisfacerlas.
1. En cuanto al primer aspecto de la cuestión, relacionado con las deudas incluidas dentro de la prohibición, la ley no distingue entre unas y otras, y por tanto, una deuda por con-tribuciones sobre ingresos, es una deuda legítima de la corpo-ración a los efectos del art. 35. Como cuestión de ley, de acuerdo con el art. 83 de la Ley núm. 74 de 6 de agosto de 1925 — 13 L.P.R.A. 640, see. 822 — , las contribuciones sobre ingresos tiene la condición de créditos preferentes a favor del Estado Libre Asociado de Puerto Rico, y sólo ceden en la prelación de créditos, ante las contribuciones sobre la pro-piedad por tres anualidades y la corriente, los créditos refac-cionarios y los créditos hipotecarios: Ley núm. 14 de 24 de agosto de 1933, 13 L.P.R.A. 388, see. 361.
2. En cuanto al segundo aspecto de la cuestión, relacio-nado con el débito en exceso de los bienes de la corporación, en este caso, el demandante y apelante señor Colón, alegó, admitió y declaró que los bienes de la corporación que él recibió como director para actuar de síndico-liquidador no fueron suficientes para el pago de las deudas de la corpora-ción por haber “excedido el pasivo de la corporación disuelta el activo de la misma.” De manera pues, que el hecho que las deudas de la corporación eran en exceso del valor del capital en acciones ingresado en caja o en exceso del valor de las propiedades y créditos activos de la corporación, ya está esta-blecido en la prueba que desfiló ante la ilustrada Sala senten-ciadora y e.n la transcripción de dicha prueba ante nos.
3. En cuanto al tercer aspecto de la cuestión, relacionado con la necesidad que los directores hayan autorizado con sus *928votos la constitución de dichas deudas, es bueno dejar con-signado previamente, que en este caso, el demandante y ape-lante, además de director y síndico-liquidador de la corpora-ción, era su presidente y casi único accionista, por lo cual estamos ante el caso estudiado en Cruz v. Ramírez, supra, cita precisa a la pág. 954 de la corporación que no pasa de ser un mero nombre social para que una sola persona haga negocios bajo un nombre corporativo (business conduit), por lo cual, no es difícil concluir, como hecho derivado de otro hecho probado, según alega el Secretario de Hacienda en su defensa, que el señor Roberto Colón “era la persona que ejer-cía absoluto control sobre todas las operaciones y transac-ciones de la demandante”. Es bueno asimismo dejar con-signado previamente que el señor Colón, casi único accionista, director, presidente y síndico-liquidador de la corporación, reconoce la deuda contributiva como una legítima deuda de la corporación disuelta. Como cuestión de hecho el señor Colón no ha interpuesto la defensa que se trata de una deuda no autorizada por su voto como director. Pero, francamente, aunque la hubiera objetado por ese fundamento, no creo que se encontraría libre de responsabilidad.
La lógica ha sido siempre la musa predilecta del Derecho. Para que la defensa del director de no haber autorizado con su voto la creación de la deuda, prevaleciera, sería necesario que se tratara de una deuda, que sólo por voluntad del director, pudiera ser creada. Es obvio que las obligaciones im-puestas por el Estado, en forma de contribuciones, no están sujetas a la aprobación del contribuyente. Las contribu-ciones impuestas por el Estado, son, en realidad de derecho, obligaciones públicas, cuya obligatoriedad no está regulada por las normas relativas al consentimiento de la contratación privada. La única manera de evadirlas sería no dedicarse a ninguna actividad de producción de riqueza cubierta por las leyes fiscales. Tan pronto una persona se dedica a la producción de riqueza para si propio, parte de su beneficio como productor de riqueza queda comprometido a las obliga-*929ciones públicas que contrae. Es el pago que debe satisfacer el hombre de empresa al orden público y al grado de civiliza-ción mantenido por el Estado, tan necesario al desarrollo normal de sus actividades como el aire a sus pulmones. Nin-guna persona podría dedicarse a empresas de lucro en un medio político regido por el desorden. Por tanto, tenemos que concluir que tal consentimiento está implícito en el hecho mismo de dedicarse a cualquiera actividad humana.
El hecho de reunirse en una misma persona (1) aquélla que tiene poder con sus acciones para elegir a los directores, (2) aquélla que resulta ser director de la corporación cuando la deuda contributiva se contrae y (3) aquélla sin cuyo con-sentimiento no hubieran podido llevarse a cabo ninguna de las operaciones que sirvieron de base a la imposición de la contribución sobre ingresos, por tener la gerencia de los nego-cios, diferencia este caso del caso ordinario estudiado en otras decisiones, referentes al director que no quedaría res-ponsabilizado en una situación de hechos como ésta, por resultar persona distinta al síndico-liquidador, por haber re-nunciado como director antes de procederse a la liquidación de la corporación y no poderse concluir sobre su aceptación tácita o expresa a las operaciones de la liquidación; refe-rentes al director que no queda responsabilizado por haber estado ausente al momento de contraerse la obligación que crea el débito en exceso; referentes al director que no queda responsabilizado por haber consignado en las minutas de la Junta de Directores, su oposición a la deuda contraída que crea el débito en exceso, que son las circunstancias eximentes de responsabilidad individual que reconoce la jurisprudencia-relacionada con el art. 35 de nuestra Ley de Corporaciones.
4. En cuanto al cuarto aspecto de la cuestión relacionado con la previa declaración judicial de lá responsabilidad de da corporación, antes de entablarse' cualquiera acción contra .él director'por el débito "en-exceso, la. ley persigue dos propósitos claros y precisos: (1) una declaración judicial que se;trata de-"una legítima deuda corporativa- y ' (-2) - una; declaración *930judicial de que el activo liquidado de la corporación no ha sido suficiente para cubrirla. Es conveniente recordar, que en este caso, el Secretario de Hacienda le notificó a la corpo-ración una deficiencia tentativa de contribuciones sobre in-gresos, sin saber que la corporación estaba disuelta. Se trata, pues del procedimiento que en todo caso, hubiera tenido que utilizar el Secretario de Hacienda para imponerle dicha deficiencia a la corporación, estuviera disuelta o no estuviera disuelta. La notificación se le hizo al señor Roberto Colón, por el simple hecho, que el señor Colón, de acuerdo con las constancias de la Secretaría de Hacienda, era el presidente de la corporación, o sea, la persona indicada por la ley para recibir tal notificación. El procedimiento de imposición de la deficiencia contra la corporación continúa hasta que el Se-cretario de Hacienda notifica una deficiencia definitiva. De acuerdo con nuestra Ley de Contribuciones sobre Ingresos de 1924 tal deficiencia definitiva, si no es apelada, en la forma dispuesta por la misma ley, se convierte en una deuda legí-tima de la corporación, — que hubiera podido ser objeto del procedimiento de apremio administrativo que establece la see. 83 de la Ley núm. 74 de 6 de agosto de 1925, — 13 L.P.R.A. 640, see. 822. El próximo paso para responsabilizar al director, hubiera sido una declaración judicial de que el activo liquidado de la corporación no había resultado suficiente para satisfacerla.
Es en este preciso momento, que el señor Roberto Colón, como director de la corporación disuelta, pero en funciones de síndico-liquidador, acude mo tu prop rio, al anterior Tribunal de Contribuciones de Puerto Rico, alegando los siguien-tes hechos: (1) que la corporación requerida fué .disuelta por el Secretario de Estado; (2) que el querellante señor Colón, por su condición de director, es el síndico-liquidador de la corporación disuelta; (3) que al entregársele los bienes de la corporación al síndico-liquidador, el pasivo resultó mayor que el activo y que el síndico-liquidador, pagó cuantas deudas pudo de los bienes de la corporación que le fueron entregados; *931(4) que aunque la deuda que representa la deficiencia defi-nitiva del Secretario de Hacienda es una deuda legítima, y reconoce que no fué pagada por él como síndico-liquidador, alega que no tiene bienes con que satisfacer dicha deuda, por lo que solicita que se le exonere de toda responsabilidad como síndico-liquidador o personalmente en cuanto respecta a dicha deuda. Según vemos, tan pronto la ilustrada Sala senten-ciadora pase juicio sobre los hechos que presenta la propia prueba del síndico-liquidador, se habrá completado el cuadro jurídico en cuanto a la previa adjudicación judicial contra la corporación de la deuda y en cuanto a la previa determina-ción que el activo liquidado de la corporación no resultó sufi-ciente para satisfacerla, todo lo que previamente se exige quede establecido para que el director quede ulteriormente responsabilizado.
Pero hay algo más. El art. 35 de la Ley de Corporacio-nes Privadas de Puerto Rico que es el que responsabiliza a los directores de una corporación por cualquier débito en exceso de los bienes de la corporación, hay que relacionarlo con los arts. 27, 28 y 29 de la misma Ley, que son los que establecen respectivamente la subsistencia limitada de la capacidad jurídica de la corporación durante la liquidación, la facultad de los directores para actuar como síndicos-liquidadores y la responsabilidad personal de los síndicos-liquidadores en cuanto al solvento de las deudas. Para sostener lo con-trario, la opinión de la mayoría parece concluir, que aún en el caso de una corporación disuelta, no debe descorrerse el velo corporativo. De acuerdo con la Ley de Puerto Rico, para nosotros siempre obligatoria, casualmente el fenómeno jurídico que produce la disolución de una corporación, es que la ficción corporativa se desvanece para todos los fines que no sean los de la liquidación y el velo corporativo se rasga definitivamente, quedando los directores doblemente respon-sabilizados: primero, como fiduciarios de un fideicomiso en favor de los acreedores de la corporación hasta donde alcancen los bienes entregados a ellos; segundo, como deudores directos *932por cualquier débito en exceso que resulte de su gestión como directores, si no existen bienes de la corporación para satisfacerlo.
Cuando de corporaciones disueltas se trate “se ha sostenido generalmente que la regla que exige una sentencia previa contra una corporación y el diligenciamiento negativo de la orden de ejecución, antes de demandarse a un accionista, no se aplica cuando dicha diligencia por cualquiera razón es imposible, o podría ser inútil o resulte en una dilación inne-cesaria o costosa, como es el caso donde existe un solo accio-nista; de manera pues, que generalmente se ha sostenido que dicha regla no se aplica cuando la corporación se ha presen-tado en quiebra o insolvencia, o está en manos de un síndico para el fin de liquidar {winding up) sus deudas o ha traspa-sado todas sus propiedades en beneficio de sus acreedores; de acuerdo con el peso de las autoridades, la regla tampoco se aplica cuando en cualquiera otra forma se demuestra que la corporación es insolvente; como la ley no requiere que se hagan cosas inútiles, si se demuestra que la corporación no tiene bienes, los acreedores pueden proceder contra los accio-nistas sin necesidad de presentar ninguna acción previa contra la corporación, aún en casos, en que la responsabilidad de dichos accionistas sea secundaria; algunas cortes, sin embargo, han sostenido que la mera insolvencia de la corpo-ración por sí sola, no es suficiente excusa, para la acción previa contra la corporación si dicha insolvencia no ha sido judicialmente declarada; la disolución de una corporación generalmente se ha sostenido, exime de la obligación de obte-ner una sentencia contra ella, excepto, cuando por mandato de la ley, la disolución no prohíbe que se demande a una cor-poración; sin embargo, la- disolución no excusa de tal cum-plimiento a menos que se trate de una disolución de jure y no de jacto, aunque también sobre este último extremo, hay muchas autoridades {much authority) que sostienen lo con-trario.” ' 13 Fletcher — Cyclopedia of the Law of Priváte *933Corporations 851-856, sec. 6322 (ed. permanente de Callaghan and Company de 1943).
Como antes hemos dicho, de acuerdo con nuestra Ley de Corporaciones Privadas, después de disueltas dichas corpo-raciones, subsistirán como personas jurídicas con capacidad para demandar y ser demandadas a “fin de que puedan liqui-dar y terminar sus negocios” aunque no, para “la continuación de los negocios para las cuales fueron establecidas” (art. 27) pero deberán ser demandadas a través de sus síndicos “a nombre de la misma o en sus respectivos nombres particulares, por las deudas de dicha corporación” (art. 29). De lo cual resulta, que cuando es el propio síndico-liquidador, el que comparece al tribunal a aceptar la legitimidad de la deuda a nombre de la corporación, pero a solicitar que se le libere del pago de ella, por falta de bienes de la corporación, como cues-tión práctica de hecho y de derecho, tanto la corporación en la forma limitada que subsiste para la liquidación de sus ne-gocios, como el propio síndico-liquidador, en las responsabili-dades que le impone la ley, se encuentran ante el tribunal. De manera que no tenemos por qué preocuparnos en este caso, del previo requerimiento a la corporación, puesto que la comparecencia del señor Colón, en realidad de hecho y de derecho es una comparecencia de la propia corporación, en la forma limitada que subsiste durante la liquidación.
Como nuestra ley establece que tendrán que ser síndico-liquidadores, los propios directores de la corporación, como cuestión práctica de hecho y de derecho, al comparecer el síndico-liquidador, el director también se encuentra ante el tribunal. Según hemos- indicado anteriormente su respon-sabilidad como director no es un' nuevo hecho a ser probado, sino una de las implicaciones jurídicas que emanan de la correcta aplicación de la ley a los propios hechos alegados por el síndico-liquidador.
. Siendo esto como es, al devolver el caso a la ilustrada Sala sentenciadora,'sólo debimos exigir fie ella que • declarara pro-bados los hechos alegados por el síndico-liquidador-o por el *934Secretario de Hacienda, y de acuerdo con la versión de la prueba que le mereciera crédito, aplicar el art. 29 o el art. 35 de la Ley número 30 de 9 de marzo de 1911.
Por las razones expuestas, concurro con la presente opi-nión de la mayoría en todo lo que no 'resulte contrario a lo aquí expuesto.